Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 27, 2017

                                       No. 04-16-00024-CR

                                      Hector RODRIGUEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR8869
                           Honorable Melisa Skinner, Judge Presiding


                                          ORDER

        State’s second motion for extension of time to file their brief is granted. The State’s brief
is due on February 15, 2017.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court